Exhibit No. 16.1Page 1 The X-Change Corporation File No.002-41703 Form 8 -K Report date: February 21, 2013 Letterhead of S. W. Hatfield, CPA February 21, 2013 U. S. Securities and Exchange Commission treet, NE Washington, DC 20549 Gentlemen: On February 21, 2013, this Firm received the final draft copy of a Current Report on Form 8-K to be filed by The X-Change Corporation (SEC File #002-41703, CIK #54424) (Company) reporting an Item 4.01 - Changes in Registrant’s Certifying Accountant. We have no disagreements with the statements made in the draft Form 8-K,Item 4.01 disclosures which we read. Yours truly, /s/ S. W. Hatfield, CPA S. W. Hatfield, CPA Dallas, Texas Exhibit No. 16.1Page 2 The X-Change Corporation File No.002-41703 Form 8 -K Report date: February 21, 2013 Letterhead of S. W. Hatfield, CPA February 21, 2013 Board of Directors The X-Change Corporation 12655 N. Central Expressway Suite 1000 Dallas, Texas75243 RE: The X-Change Corporation SEC File #: 002-41703 CIK #: 54424 Gentlemen: During our analysis of client retention, we note your December 12, 2012 Asset Purchase Agreement with Cannabis Science, Inc., which included a Joint Venture Operating Agreement whereby The X-Change Corporation effectively acquired a 90% interest in all products, brands and trademarks in dupetit Natural Products GmbH (http://www.dupetit.de) and an equivalent participation in net operating profits worldwide. The certified public accounting firm of S. W. Hatfield, CPA wishes to inform you we will be unable to adequately service your account and, accordingly, will not stand for reappointment as the Company’s auditors for the year ended December31, 2012. Accordingly, we hereby tender our resignation as the auditor of record for The X-Change Corporation, effective immediately. Further, by copy of this letter to the U. S. Securities and Exchange Commission, we hereby confirm that the client-auditor relationship between The X-Change Corporation (SEC File #002-41703, CIK #54424) has ceased. Yours truly, S. W. HATFIELD, CPA /s/ S. W. Hatfield, CPA cc: Office of the Chief Accountant PCAOB Letter File Securities and Exchange Commission Mail Stop 9-5 treet, NE Washington, DC 20549-2001 202-551-5300 202-772-9252 (fax)
